Citation Nr: 1500527	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-02 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christine K. Clemens, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The record reflects that service connection for PTSD was denied in a September 2008 rating decision.  In January 2009, the Veteran filed another claim for service connection for PTSD at which time she submitted a January 2009 letter from VA physician J.V. who indicated that the Veteran was seen for "service connected Post-Traumatic Stress Disorder-Military Sexual Trauma."  In April 2009, the RO continued the denial of service connection for PTSD.  In June 2009, the RO received a June 2009 letter from VA MSN K.G. in which she reported that the Veteran was under her care for PTSD as the result of sexual assault in service.  In a September 2009 rating decision, the RO continued the denial of service connection for PTSD.  In January 2010, the Veteran submitted a statement from her mother in which she corroborated the Veteran's allegation that she was sexually assaulted in service.  In a July 2010 rating decision, the RO continued the denial of service connection for PTSD.  In September 2010, the Veteran filed a notice of disagreement to the denial.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (2014).  The Board finds that the January 2009 letter from Dr. J.V., the June 2009 letter from VA MSN K.G., and the January 2010 statement from the Veteran's mother constitute new and material evidence considered as having been filed in connection with the claim that was pending at the beginning of the appeal period with the effect that the current appeal represents a continuous prosecution of the claim since the original September 2008 denial.   

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO in Philadelphia, Pennsylvania.  The transcript of this hearing is a part of the record.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

There is probative evidence of record that shows that the Veteran has PTSD as the result of military sexual trauma.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.




Service Connection

The Veteran contends that she has PTSD as the result of military sexual trauma.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.   38 C.F.R. § 3.304(f) (2014).  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  It is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011). 

While the Veteran's service treatment records are negative for findings, complaints, or diagnosis of a psychiatric disorder, there is no separation examination of record.  A March 2014 memorandum documents a formal finding of unavailability of her "complete" personnel record and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Veteran underwent an intake evaluation at the Philadelphia VA Medical Center (VAMC) in December 2008, where she reported that she was drugged and raped by fellow soldiers although she does not remember the details.  The examiner noted the Veteran's history of substance abuse and opined that she had new PTSD symptoms after substance use has been controlled six months ago.  The examiner diagnosed the Veteran with PTSD and depression not otherwise specified (NOS).  A follow-up treatment record showed the Veteran received treatment for PTSD and depression, where she was noted to have been sexually assaulted while in service after being drugged.  The Veteran reported that she was fearful that the men who assaulted her would locate her and assault her again.  She also reported re-experiencing symptoms of intrusive thoughts and nightmares of the sexual assault.  The Veteran was diagnosed with PTSD secondary to military sexual trauma.  

The Veteran underwent a VA examination in June 2010.  The examiner found that the Veteran was suffering from PTSD related to military sexual trauma and major depressive disorder.  The examiner noted that the Veteran met the DSM-IV criteria for PTSD and major depressive disorder.  The examiner found that the diagnosis is supported by the examination findings, the Veteran's medical history, psychiatric treatment, and clinical diagnosis by the VA.  

Available service records do not show that the Veteran exhibited behavioral problems during service.  However, there is a statement from the Veteran's mother in which she reports that the Veteran told her she was raped in 1974.  The Veteran's mother recalled that the Veteran was withdrawn at that time which was very unusual for her.  Thus, there is evidence of an in-service sexual trauma and evidence from sources other than the Veteran's service records that tends to corroborate her account of the stressor incident.  There is also competent and credible positive medical opinion evidence from the Veteran's treating physicians that she has PTSD due to military sexual trauma.  Indeed, after the December 2008 VA examiner's assessment, VA treatment records show that the Veteran continued to be diagnosed and treated for PTSD due to military sexual trauma. The June 2010 VA examiner ultimately related the Veteran's PTSD to military sexual trauma. Thus, the Board finds that there is sufficient evidence that substantiates all elements of the claim.  Accordingly, service connection for PTSD as the result of military sexual trauma is warranted.  Also, the chronic mental disability resulting from the in-service military sexual trauma has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


